OFFICIAL ANNOUNCEMENT OF THE RESULTS OF THE FEBRUARY 2019 OHIO BAR EXAMINATIONOn February 26, 27, and 28, 2019, the Ohio Bar Examination was administered in Wilmington. The results of that examination are being released today. Out of 378 applicants, 200 (52.9 percent) received passing scores; out of 165 first-time applicants, 66 percent received passing scores. The names, cities, and counties of the successful applicants appear below.The oath of office will be administered to applicants who were successful on the examination and who have satisfied all the Supreme Court's other requirements for admission. The oath will be administered during a special public session of the Supreme Court that will be held at the Palace Theatre, 34 West Broad Street, in Columbus, on Monday, May 13, 2019, at 2:00 p.m.